UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1063



KENDALL H. BREEDLOVE,

                                            Plaintiff - Appellant,

          versus


SKY BRYCE ASSOCIATION, INCORPORATED; L. E.
HOOLE; DENISE F. BARB; COMMONWEALTH OF VIRGIN-
IA; JOHN #1 DOE, and other defendants unknown
at present,

                                           Defendants - Appellees.



                            No. 98-1064



KENDALL H. BREEDLOVE,

                                            Plaintiff - Appellant,

          versus


JAMES J. MIHALIK, In his capacity as President
of the Sky Bryce Association, Incorporated,
and in his individual capacity; SKY BRYCE
ASSOCIATION, INCORPORATED; JOHN DOE,

                                           Defendants - Appellees.
Appeals from the United States District Court for the Western
District of Virginia, at Harrisonburg.   James H. Michael, Jr.,
Senior District Judge. (CA-97-41-H, CA-95-55-H)


Submitted:   July 2, 1998                  Decided:   July 21, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kendall H. Breedlove, Appellant Pro Se. James Van Ingold, CHADWICK,
WASHINGTON, OLTERS, MORIARTY & LYNN, P.C., Fairfax, Virginia; Mark
Dudley Obenshain, WHARTON, ALDHIZER & WEAVER, Harrisonburg,
Virginia; Richard Cullen, Gregory E. Lucyk, OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals from the district court's orders denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint and

motion for reconsideration. We have reviewed the records and the

district court's opinions and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Breedlove

v. Sky Bryce Assoc., Inc., No. CA-97-41-H (W.D. Va. Nov. 13 & Dec.

12, 1997); Breedlove v. Mihalik, No. CA-95-55-H (W.D. Va. July 1,

1996; Dec. 12, 1997). We deny Appellant’s “motion for certifi-

cation” and “Sworn Motion for the Fourth Circuit Court of Appeals

to Cause the Correction and the Certification of Each of the False,

Tampered,   Incomplete,   Uncertified   Records   on   Appeal   from   the

Federal District Court, in each of the Two Instant Appeals.” We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                AFFIRMED




                                  3